Citation Nr: 1047965	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-29 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that rating decision, the RO declined to reopen a 
claim for service connection for chondromalacia, right knee; and 
denied service connection for erectile dysfunction and for a skin 
disorder to include skin rash or hives.

The Veteran testified in August 2010 at a Board hearing held 
before the undersigned Acting Veterans' Law Judge.

The Veteran's skin disability claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1992 rating decision, the RO denied the 
Veteran's application to reopen a claim for service connection 
for right knee disability; the Veteran was notified of the 
decision and of his appellate rights but he did not initiate an 
appeal.

2.  The evidence received since the October 1992 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for right knee disability.  

3.  The Veteran's right knee arthritis and arthritis had its 
onset in service.

4.  The evidence shows that the Veteran's erectile dysfunction is 
related to service.


CONCLUSIONS OF LAW

1.  The RO's October 1992 rating decision that denied service 
connection for a right knee disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the October 1992 rating decision 
is new and material; and the requirements to reopen the Veteran's 
claim for service connection for right knee disability have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Right knee chondromalacia and arthritis was incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2010). 

4.  Erectile dysfunction was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a right knee disorder, and grants service 
connection for (1) a right knee disorder to include 
chondromalacia, and (2) erectile dysfunction.  These actions 
represent a complete grant of the benefits sought on appeal 
decided below.  As such, no discussion of VA's duty to notify or 
assist is necessary.




I. Application to Reopen Claim Based on New and Material Evidence

Underlying the claim to reopen on appeal, the Veteran is seeking 
entitlement to service connection for right knee disability.  In 
October 1992, the RO denied the Veteran's application to reopen a 
claim of service connection for right knee disability.  

A claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision; and the decision becomes final if an appeal is not 
perfected within the allowed time period. 38 U.S.C.A. § 7105(b) 
and (c).  If not perfected within the allowed time period, rating 
actions are final and binding based on evidence on file at the 
time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the October 
1992 rating decision; therefore, that decision became final as to 
the claimed right knee disorder.  38 U.S.C.A. § 7105(b) and (c).  
Thus, there is a prior final decision on this matter, and before 
reaching the underlying claim of entitlement to service 
connection on the merits, the Board must first determine that new 
and material evidence has been presented in order to establish 
its jurisdiction to review the merits of the previously denied 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim." See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to 
reopen, "new" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

To address the question of whether such evidence has been 
received, it is important to be aware of what evidence would be 
material in this case.  Basically, entitlement to service 
connection requires medical evidence of a disability, which is 
the result of disease or injury incurred in or aggravated by 
service; or which is proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310 (2010).

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  Evidence received after the last final 
disallowance is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is beyond 
the competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final denial of 
the October 1992 rating decision included service treatment 
records, private and VA treatment records and reports of VA 
examinations in May and July 1978, and August and November 1980. 

The service treatment records show that the Veteran injured his 
right knee on several occasions during service, with resulting 
contemporaneous symptoms in service.  Following service there are 
a number of VA treatment records and VA examination reports 
showing complaints and findings regarding right knee complaints.  
None of the treatment records or VA examination reports present 
at the time of the October 1992 rating decision, however, 
contained a medical opinion linking right knee disability to 
service.  

The evidence received since the October 1992 rating decision 
includes service, VA and private treatment records, as well as 
the transcript of a Travel Board hearing in August 2010 before 
the undersigned. 

Some of the evidence received since the October 1992 rating 
decision and pertaining to right knee symptomatology was not 
available at the time of that rating decision and therefore is 
not redundant or cumulative of the evidence available then.  
Moreover, some of the additional evidence received since October 
1992 relates to unestablished facts necessary to substantiate the 
Veteran's claim.  

In particular, medical evidence contained in a June 2009 VA 
joints examination report and statements from Dr. Fox 
specifically relate to the facts unestablished at the time of the 
October 1992 rating decision as to nexus.  That is, these 
documents address the previously unestablished facts as to 
whether the Veteran's right knee disorder-assessed by the VA 
examiner as right knee patellofemoral syndrome, and by Dr. Fox as 
right knee patella chondromalacia, right knee mild arthritis, and 
internal derangement of the right knee-is etiologically related 
to injury or disease in service.  Both relate to the 
unestablished facts missing at the time of the October 1992 
rating decision.  See 38 C.F.R. § 3.156.  Further, as it tends to 
indicate a nexus to service, the evidence in Dr. Fox's statement 
raises a reasonable possibility of substantiating the claim.  Id.  
As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).  

II.  Service Connection 

A.  Governing Law and Regulations 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the United States Court of Appeals for Veterans Claims 
(Court) has declared that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

B.  Right Knee Disability

As discussed above, there is ample evidence of multiple injuries 
in service involving the right knee, with indications in the 
January 1978 separation examination report of continued 
complaints if not findings at the time of the Veteran's 
separation from service.  

The record shows continued complaints of right knee pain early 
after service, as recorded in the reports of VA examinations in 
May 1978 and August 1980, even though evidence of any right knee 
examination or of objective findings are absent in those early VA 
examination reports.  

More recently, in a November 2008 statement, Dr. Fox noted that 
he has been treating the Veteran for injuries the Veteran 
suffered in an accident in January 1978 while riding a bicycle.  
Dr. Fox discussed the medical history of the right knee condition 
since then.  He opined that the right knee disorder was related 
to the accident in service that probably caused significant 
cartilage damage, even though there was no fracture sustained at 
that time.

The report of a June 2009 VA compensation examination for joints 
shows that the examiner discussed the history of injuries to the 
right knee in service involving a motor vehicle accident, playing 
softball, and skiing.  The Veteran reported that he had been 
getting an increase in knee pain over the years since then, with 
positive buckling, no locking, and daily pain.  

After examination, the report contains an assessment of right 
knee patellofemoral syndrome.  The examiner opined that the knee 
condition was not likely due to service.  The examiner based that 
opinion on the rationale that patellofemoral syndrome was usually 
due to body mechanics and less likely due to trauma.  In this 
regard the examiner noted that the Veteran was treated in service 
for episodes that were traumatic and that trauma usually did not 
cause patellofemoral syndrome, but instead was usually a 
repetitive and chronic type of injury.

In a July 2010 statement, Dr. Fox addressed the report of the 
June 2009 VA examination.  He reported that the Veteran's 
diagnosis was right knee patella chondromalacia, right knee mild 
arthritis, and internal derangement of the right knee and right 
knee arthritis.  Dr. Fox challenged the opinion of the VA 
examiner, noting that although there were congenital and 
idiopathic forms of patellofemoral syndrome, there was also 
traumatic etiology for patella chondromalacia.  Dr. Fox explained 
that this was commonly seen with injuries when one has a direct 
contusion of the patella-in this case, against the car 
dashboard-and develops patella chondromalacia or a syndrome of 
patellofemoral compaction in which the kneecap is driven into the 
femoral trochlea.  

Dr. Fox noted that the Veteran's injury involved being thrown 
into the windshield of the car while riding a bike, and this 
would have caused not only internal derangement of the knee, but 
patella chondromalacia and patella femoral pain.  He stated that 
it can also cause abnormality of the patella mechanics consisting 
of patella tendonitis, which the Veteran had; and also damage the 
retinacular structures causing direct lateral patella 
subluxation.  Dr. Fox opined that the Veteran's patella 
subluxation and symptoms of patella chondromalacia and arthritis 
were all directly the result of his trauma to the surface.  Dr. 
Fox opined that subsequent problems resulted from a 
predisposition due to the in-service injury and resultant 
abnormality of that joint.  Dr. Fox noted that he had seen more 
patients with this condition due to trauma than from without 
trauma.

The Veteran testified at an August 2010 Board hearing that he 
injured his knee on several occasions in service, receiving 
treatment, and that after service he continued to have 
symptomatology.

Notably, the Veteran is fully competent to attest to his 
observations of his right knee symptomatology, to include 
attesting as to a continuity of symptomatology after discharge.  
Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  
The Veteran credibly testified that he had injuries and symptoms 
of the right knee in service, and was treated for related 
symptoms in service.  To a great extent, these statements are 
supported by the clinical record.  The Board finds that the 
Veteran's testimony and statements on these matters have been 
consistent since the 1970s, and are credible, and that the 
treatment provider fairly relied on those statements in providing 
his opinions on the matter of nexus with service.

As indicated above, the Board has been charged with the duty to 
assess the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this regard, the Board has considered the conflicting opinions 
from Dr. Fox and the VA examiner at the June 2009 VA compensation 
examination.  While the VA examiner's experience and expertise is 
unknown, that of Dr. Fox is documented and shows that he is the 
former Chairman of the Department of Orthopedic Surgery, Board 
Certified, and a Fellow in a number of relevant orthopedic-
related medical organizations.  Dr. Fox based his opinion in part 
on the experience from practice for over 20 years, in which he 
stated that he had seen more patients with the Veteran's 
condition being due to trauma than from being without trauma.  
Review of the medical record evidence overall is more consistent 
with Dr. Fox's rationale than with that of the VA examiner.  
Based on the foregoing, the Board finds the opinions of Dr. Fox 
to be of greater probative value than that contained in the June 
2009 VA compensation examination.  Thus, the Board finds that the 
evidence shows that the Veteran's right knee chondromalacia and 
arthritis had its onset in service.  Thus, the Board finds that 
service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303.

B.  Erectile Dysfunction

Service connection is in effect for a bipolar disorder, currently 
evaluated as 70 percent disabling.  During the most recent VA 
examination for compensation in November 2000 addressing the 
severity of the Veteran's bipolar disorder, the examiner assigned 
a global assessment of functioning score of 40, reflecting 
significant psychiatric impairment.  See Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM- IV).  

In a VA treatment record dated in October 2008, a treating 
psychiatrist noted that the Veteran had been followed at that 
clinic for a number of years for a severe, chronic, service-
connected psychiatric condition.  That psychiatrist also noted 
that the Veteran suffered from erectile dysfunction, and that 
years before, the Veteran was prescribed antipsychotic 
medications and mood stabilizers.  The psychiatrist opined that 
these medications likely contributed to the Veteran's erectile 
dysfunction; and that even though he was no longer taking that 
medication class, the Veteran still reported having erectile 
dysfunction. 

Service connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Based on the foregoing, and because there are no opinions to the 
contrary, the Board finds that the evidence shows that the 
Veteran's erectile dysfunction disorder is related to service.  
Accordingly, service connection is warranted.  


ORDER

New and material evidence has been received to reopen service 
connection for right knee disability; the claim is reopened.  The 
appeal is granted to this extent.

Service connection for a right knee chondromalacia and arthritis 
is granted. 

Service connection for erectile dysfunction is granted.


REMAND

The Veteran asserts entitlement to service connection for a skin 
disorder to include skin rash or hives.  A remand to the RO of 
this case is necessary for the following reasons.

The Veteran has testified that he first noticed his present skin 
conditions during service, which were treated in service and 
later by VA.  He testified that any conditions he had before 
service were different from those in service and thereafter.  He 
further testified that in his military occupational specialty-
shown by his DD Form 214 to have been aerospace ground equipment 
mechanic-he washed his hands with gasoline and diesel fuel.  The 
Veteran testified that he continued to have symptoms after 
service and that he had received VA treatment.

Service treatment records show that the Veteran was treated a 
number of times in service for skin problems.  Current records 
show objective findings of symptoms associated with the Veteran's 
claimed skin disorder. 

The Board finds that the Veteran is competent to identify the in-
service skin symptoms also shown in treatment records, and 
identify skin symptoms present following service including any 
continuity of symptoms since service.  The Board finds that the 
Veteran provided fully credible statements and testimony 
regarding the reported condition in service and thereafter.  

Based on the foregoing, and since the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, a medical examination with pertinent opinion is 
necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain any additional VA 
treatment records not on file for the Veteran 
pertaining to skin disability.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
skin disability found to be present.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The claims files should be made available to 
and reviewed by the examiner.  

The examiner should state the likelihood that 
any skin disability found to be present 
existed prior to service.  If the examiner 
concludes that a skin disability found to be 
present existed prior to service, the 
examiner should indicate the likelihood that 
the disability worsened during service.  If 
the examiner diagnoses the Veteran as having 
a skin disability that did not pre-exist 
service, the examiner must opine as to 
whether it is at least as likely as not that 
the condition is related to or had its onset 
during service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the Veteran's 
report of a continuity of skin symptoms since 
service.  The rationale for all opinions 
expressed should be provided.

3.  Then the RO should readjudicate the 
Veteran's appeal.  If the benefits sought on 
appeal are not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


